Case 1:18-cv-00089-MPB-TWP Document 53 Filed 09/04/19 Page 1 of 16 PageID #: 526




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  DAMARCUS FIGGS, et al.,                          )
                                                   )
  Plaintiffs,                                      )
                                                   )
  v.                                               )       Case No. 1:18-cv-00089-MPB-TWP
                                                   )
  THE GEO GROUP,                                   )
                                                   )
  Defendant.                                       )


                PLAINTIFFS’ BRIEF IN SUPPORT OF RESPONSE IN OPPOSITION TO
                     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


          Come now Plaintiffs DaMarcus Figgs and David Corbin, by counsel, and make their

  Response in Opposition to Defendant’s Motion for Summary Judgment as follows:


                                             INTRODUCTION

          This is a class action lawsuit challenging certain practices at New Castle Correctional

  Facility, which is operated by Defendant GEO Group. Plaintiffs are currently incarcerated and

  Defendant’s Motion for Summary Judgment was limited to the issue of exhaustion under the

  Prison Litigation Reform Act (the “PLRA,” codified at 42 U.S.C. § 1997e) and state law. [Dkt.

  42]

          At this stage, there is no question that the PLRA applies. 1 The next question, and the one

  we are now confronting, is whether Plaintiffs exhausted the administrative remedies available to

  them prior to filing suit. Here, there were no administrative remedies available to Plaintiffs, and
  1
   Plaintiffs will soon be filing a Motion for Leave to Amend the Complaint (the deadline per the CMP is
  September 9, 2019). If granted, this Motion will substitute a non-prisoner as the named plaintiff for the
  putative class, at which point, the PLRA will no longer apply – Defendant’s Motion for Summary
  Judgment will be moot and the issue of exhaustion need not be raised again.



                                                       1
Case 1:18-cv-00089-MPB-TWP Document 53 Filed 09/04/19 Page 2 of 16 PageID #: 527




  they are (mercifully) not expected to exhaust nullities. Defendant’s Motion for Summary

  Judgment should be denied.


                          STATEMENT OF MATERIAL FACTS IN DISPUTE

          At the heart of this Complaint is a question of why Figgs and Corbin, and the putative

  class they represent, were classified in such a way that they needed to be assigned to the mental

  health unit (MHU) at New Castle Correctional Facility for more than six months at a time. As a

  result of this classification, Plaintiffs were forced to provide labor and services to GEO. These

  are issues that both plaintiffs did try to grieve to the best of the abilities:

                                              DaMarcus Figgs

          On June 25 or 26, 2017, Mr. Figgs submitted State Form 52897 “Offender Complaint-

  Informal Process Level”. [Plaintiffs’ Exhibit 1, Dkt. 52-1.] By this point, he had been housed in

  the Mental Health Unit for two years, had successfully completed the program on three different

  occasions, and had filed a classification appeal which had been denied. He asked that someone

  look into the matter.




                                                      2
Case 1:18-cv-00089-MPB-TWP Document 53 Filed 09/04/19 Page 3 of 16 PageID #: 528




  [Dkt. 52-1.]

         By the form’s pre-printed instructions, a response was due within five business days, but

  unlike inmates, staff members are apparently free to ignore the grievance procedures, since no

  one bothered to respond to Mr. Figgs for nearly a month. [See below, also at Dkt. 52-1.]




                                                  3
Case 1:18-cv-00089-MPB-TWP Document 53 Filed 09/04/19 Page 4 of 16 PageID #: 529




         Since the response by the reviewing staff did not assure Mr. Figgs that anyone would

  look into the matter of him being housed in MHU for years despite the fact that he had

  completed the programming on three separate occasions, but rather offered placatory remarks

  about his “best interest” being kept in mind, Mr. Figgs lodged his disagreement with the result.

  [See below, also at Dkt. 52-1.]




         The next step for Mr. Figgs was to file a formal grievance, which he did that same day –

  July 28, 2017. [Plaintiffs’ Exhibit 2, Dkt. 52-2.] Because he was grieving his wrongful

  classification for an extended period of time, he marked the date of incident as occurring from

  January 2016 to June 2017.




                                                  4
Case 1:18-cv-00089-MPB-TWP Document 53 Filed 09/04/19 Page 5 of 16 PageID #: 530




  [Dkt. 52-2.]

         Jennifer Smith returned Mr. Figgs’ grievance as insufficient for three reasons: 1) because

  it was submitted too late, 2) because facility transfers and bed moves are not grievable, and 3)



                                                   5
Case 1:18-cv-00089-MPB-TWP Document 53 Filed 09/04/19 Page 6 of 16 PageID #: 531




  because he must have a specific date of incident. [Plaintiffs’ Exhibit 3, Dkt. 52-3.] To put it

  simply, Mr. Figgs could not grieve the issue further because he was told that it was non-

  grievable.

                                                  David Corbin

            Mr. Corbin fared no better in his attempt to grieve the issue of his lengthy term in the

  MHU. On August 16, 2017, he wrote his informal complaint (as noted below, he submitted it on

  August 17, 2017). [Plaintiffs’ Exhibit 4, Dkt. 52-4.] In it, he explicitly states: “I feel like a

  commodity being held here for Mr. Butts’ profit.” 2




  [Dkt. 52-4.]

            A handwritten note on the top right corner of Mr. Corbin’s informal complaint indicates

  that it was received on August 24, 2017 (eight days after he had written it), which renders the


  2
      Mr. Butts was the warden of New Castle Correctional Facility at the times relevant to the Complaint.



                                                        6
Case 1:18-cv-00089-MPB-TWP Document 53 Filed 09/04/19 Page 7 of 16 PageID #: 532




  August 25, 2017 response (for what it was worth, which isn’t much) not only timely, but

  downright speedy. [See Dkt. 52-4.]

         On August 28, 2017, while Mr. Corbin’s informal complaint was moseying its way to the

  correct destination, Mr. Corbin filed a formal grievance, noting specifically that he had not

  response to his informal complaint. [Plaintiffs’ Exhibit 5, Dkt. 52-5.]




                                                   7
Case 1:18-cv-00089-MPB-TWP Document 53 Filed 09/04/19 Page 8 of 16 PageID #: 533




  [Dkt. 52-5.]

         On September 6, 2017, Jennifer Smith returned Mr. Corbin’s grievance as a non-

  grievable classification issue. [See Plaintiffs’ Exhibit 6, Dkt. 52-6.] Mr. Corbin had reached a

  dead end.



                                                   8
Case 1:18-cv-00089-MPB-TWP Document 53 Filed 09/04/19 Page 9 of 16 PageID #: 534




         Defendant casually referenced both Mr. Figgs’ and Mr. Corbin’s attempts to grieve their

  housing/classification in its Motion for Summary Judgment, dismissing them as improperly filed.

  [Dkt. 43 at 7.] And while they were attached as exhibits to the Motion, they were merely lumped

  in as each plaintiff’s responses to requests for production, which the Court was instructed to “see

  generally”. [Id.] But these grievances are not insignificant, they are the whole point. Plaintiffs

  were told that their concerns were “non-grievable,” so they stopped grieving them. Plaintiffs

  dispute the fact that they did not exhaust the administrative remedies available to them.


                                         LEGAL STANDARD

         Summary judgment is only appropriate “where the moving party shows that there is no

  genuine issue of material fact and that it is entitled to judgment as a matter of law.” Klipsch Grp.

  Inc. v. Stern, No. 1:16-cv-01034-MPB-WTL, 2019 U.S. Dist. LEXIS 93012, at *2 (S.D. Ind.

  Mar. 12, 2019) (internal quotation marks removed). “A dispute is ‘genuine’ when the evidence is

  such that a reasonable jury could return a verdict for the nonmoving party. A fact is ‘material’ if

  it might affect the outcome of the suit under governing law.” Id. “In deciding a motion for

  summary judgment, a court may not assess the credibility of witnesses, choose between

  competing inferences, or balance the relative weight of conflicting evidence.” Id. at *3.


                                             ARGUMENT

         There was no administrative procedure available to Plaintiffs. Defendant’s Motion for

  Summary Judgment should be denied.

         An inmate . . . must exhaust available remedies, but need not exhaust unavailable
         ones. . . . [A]n administrative procedure is unavailable when it operates as a
         simple dead end, when it might be so opaque that it becomes, practically
         speaking, incapable of use[,] or when prison administrators thwart inmates from
         taking advantage of a grievance process through machination, misrepresentation,
         or intimidation.


                                                    9
Case 1:18-cv-00089-MPB-TWP Document 53 Filed 09/04/19 Page 10 of 16 PageID #: 535




  Cotton v. Locke, No. 1:18-cv-03909-TWP-DML, 2019 U.S. Dist. LEXIS 135701, at *4-*5 (S.D.

  Ind. Aug. 12, 2019) (citing Ross v. Blake, 136 S. Ct. 1850, 1858, 1860 (2016)) (internal

  quotation marks omitted).

  I.      Figgs and Corbin did not have an available remedy to exhaust their federal claims.

          A. The administrative procedure was unavailable for Mr. Figgs.

          Jennifer Smith’s zealous return of Mr. Figgs’ grievance made it clear that there was not

  an administrative remedy available to him. [See below, also at Dkt. 52-3.] In addition to the

  impact any one of these reasons would have had on Mr. Figgs, the court should consider that the

  total effect of the return is greater than the sum of its parts.

              1. The arbitrary interpretation of the rules, internal inconsistencies of the return of
                 Mr. Figgs’ grievance, and mind-numbing timing requirements renders the entire
                 process unavailable.

          Among the reasons for the return of Mr. Figgs’ formal grievance were these:




  ***




  [Dkt. 52-3.]

          In other words, Ms. Smith, the grievance specialist employed by Defendant GEO,

  returned Mr. Figgs’ grievance because she deemed it to have been submitted too late and

  because there was no specific date of incident listed. How Ms. Smith was able to determine that

  Mr. Figgs had not submitted his form within the requisite “20 working days from the date of

  incident” when she was apparently not able to determine the date of incident in the first place is a

  mystery. How anyone in New Castle, staff and inmates alike, can tell when any grievance


                                                     10
Case 1:18-cv-00089-MPB-TWP Document 53 Filed 09/04/19 Page 11 of 16 PageID #: 536




  paperwork is due is a greater mystery still. The following deadlines pertain just to the informal

  complaint level:

          The offender shall receive the Informal Complaint/Resolution form from staff
          within the same business day, or no later than one (1) business day of the
          offender’s request. The Informal Complaint/Resolution form must be returned to
          the facility Offender Grievance Specialist within ten (10) business days of receipt.

  [Dkt. 44-3, p. 15.]

          The offender shall attempt to contact the Offender Grievance Specialist,
          Casework Manager, Caseworker, or Unit Team member within five (5) business
          days from the date of the incident to obtain a State Form 52897, “OFFENDER
          COMPLAINT-INFORMAL PROCESS LEVEL.” The offender must attempt to
          resolve the problem or complaint with the staff in question within five (5)
          business days from the date of receiving the State Form 52897 from the Offender
          Grievance Specialist, Casework Manager, Caseworker, or Unit Team member.
          Normally, the offender should discuss the incident with the staff person where the
          problem originates and provide the staff person with all available information in
          order to resolve the complaint informally. If this is difficult for the offender to
          accomplish, the offender should seek the assistance of the Supervisor of the staff
          person, the assigned Case Manager/Counselor, Unit Team member, or Offender
          Grievance Specialist to guide and assist in resolving the problem. The offender
          must not wait until the five (5) business days are over to ask for such assistance,
          but must seek assistance within the established five (5) business days or the
          informal complaint will be rejected. The responsibility to follow through with
          resolving this complaint or asking for assistance within the (5) business days is
          the offender’s.

  [Id.]

          There should be no instance where the time period is over ten (10) business days
          in returning State Form 52897, “OFFENDER COMPLAINT-INFORMAL
          PROCESS LEVEL,” to the facility Offender Grievance Specialist, unless the
          offender can provide a reasonable explanation for the delay. If the Informal
          complaint is not resolved by the staff person within ten (10) business days of the
          day the offender first approached the staff person, the offender shall be permitted
          to submit a grievance form.

          The facility Grievance Specialist can review for an additional five (5) business
          days, if due to staff availability or the facility was on lockdown, thereby needing
          additional time to respond. The facility Grievance

  [Dkt. 44-3, p. 16.]




                                                  11
Case 1:18-cv-00089-MPB-TWP Document 53 Filed 09/04/19 Page 12 of 16 PageID #: 537




          But the pièce de résistance of the facility’s instructions was reserved for “explaining” the

  timing for submitting a formal grievance. On the one hand, the IDOC Offender Grievance

  Process Handbook, Section X, Part B states:

          The time to submit a formal State Form 45471, “OFFENDER GRIEVANCE,”
          begins on the earliest of these days and ends five (5) business days later:

             1.         The day the staff member tells the offender that there will be no
                        informal resolution;

             2.         The day that the offender refuses an informal resolution offered by
                        staff; or,

             3.         The tenth (10th) business day after the offender first seeks an informal
                        resolution from staff.

  [Dkt. 44-3, pp. 16-17.]

          While the IDOC Offender Grievance Process Handbook, Section XI states:

          An offender wanting to file a formal grievance shall submit a completed State
          Form 45471, “OFFENDER GRIEVANCE,” no later than (20) business days from
          the date of the incident giving rise to the complaint or concern to the Offender
          Grievance Specialist. The time limit is extended if a form submitted within that
          timeframe is returned to the offender after screening the State Form 45471,
          “OFFENDER GRIEVANCE,” by the Offender Grievance Specialist. The
          offender shall have five (5) business days from the date of the return from the
          Offender Grievance Specialist to complete and return.

  [Dkt. 44-3, p. 17.]

          It’s all too much. This policy clearly wasn’t written to help New Castle inmates exhaust

  their administrative remedies in a timely fashion. It was written to make it as confusing as

  possible and so Defendant’s grievance specialist would have several different options for

  considering a grievance “too late.” This is not an “available” remedy – it is exactly the type of

  procedure described by the court as “so opaque that it [is], practically speaking, incapable of

  use.”




                                                     12
Case 1:18-cv-00089-MPB-TWP Document 53 Filed 09/04/19 Page 13 of 16 PageID #: 538




              2. The IDOC cannot call an issue non-grievable, offer no guidance for other means
                 of redress, and then seek to avoid responsibility under the law by arguing that the
                 issue was never grieved.

          The third reason for Ms. Smith’s return of Mr. Figgs’ grievance was that it raised a non-

  grievable issue.




  [Dkt. 52-3.]

          This is the end of the line for inmates. The Return of Grievance form itself does not help;

  the only assistance it provides is in the form of an additional five working days to “correct the

  problem(s) listed,” but there is no action Mr. Figgs (or anyone else, for that matter) can take to

  make a non-grievable issue grievable. The Offender Inmate Grievance Process Handbook offers

  no guidance on how to appeal classification issues, or even where to find more information about

  how to appeal classification issues; it only vaguely references the fact that a separate process

  exists. [Dkt. 44-3, p. 5.]

          A finding that a grievance is “non-grievable” is a simple dead end. It renders the remedy

  unavailable.

          B. The administrative procedure was unavailable for Mr. Corbin.

          Mr. Corbin’s grievance was denied for only one reason – because, like Mr. Figgs’, it

  presented a non-grievable classification issue, and to drive the point home on the Return of

  Grievance, Ms. Smith made note of the problem twice:




  ***




                                                   13
Case 1:18-cv-00089-MPB-TWP Document 53 Filed 09/04/19 Page 14 of 16 PageID #: 539




  [Dkt. 52-6.]

         The analysis of this issue is the same as it was for Mr. Figgs, and just as simple. Mr.

  Corbin made it clear through his informal complaint that he felt as though he was being kept in

  the MHU as “a commodity . . . for Mr. Butts profit[,]” and on September 6, 2017, the date when

  Ms. Smith returned Mr. Corbin’s grievance to him, he learned that there was nothing more he

  could do to try to be moved out of the MHU. The issue at the center of his complaint was

  considered to be non-grievable. It was a dead end.

  II.    Figgs and Corbin did not have an available remedy to exhaust their state claim.

         A similar analysis applies to Figgs’ and Corbin’s state unjust enrichment claim. See

  Adams v. ArvinMeritor, Inc., 48 N.E.3d 1, 10 (Ind. Ct. App. 2015), vacated in part on other

  grounds, 60 N.E.3d 1022. Plaintiffs’ unjust enrichment claims only come about because of the

  way in which they were “classified,” i.e., as needing to be housed in the MHU, and as we have

  seen, such claims are not grievable. But even if Plaintiffs (who, according to GEO employees,

  were so mentally ill that they had to be housed separately from everyone else for months on end)

  were able to specifically articulate their complaints on paper, they would still be required to

  navigate the impossible deadline trap of the IDOC Grievance Process.

         There is no true grievance process available to inmates like Figgs and Corbin. The

  handbook is dense, convoluted, and intentionally tricky. Issues can be classified as grievable or

  not just depending on the grievance specialist’s interpretation; that subjective decision has long-

  ranging effects for potential litigation down the road, as is being demonstrated now. Either the

  grievances Figgs and Corbin tried to file to alert the facility to their plight as inmates in the MHU

  were non-grievable classification issues or the grievance process was so confusing that Figgs and




                                                   14
Case 1:18-cv-00089-MPB-TWP Document 53 Filed 09/04/19 Page 15 of 16 PageID #: 540




  Corbin could not navigate it. Under either set of circumstances, it cannot be said that there was

  any process available to these men to exhaust.

  III.    Alternate Argument: Declaration of Facts Unavailable to Nonmovant

          As noted in footnote 1 above, Plaintiffs are in the process of preparing an amended

  complaint, which (among other things) seeks to add a new plaintiff and substitute him as the

  class representative. The new plaintiff is no longer incarcerated and so is not a “prisoner” as

  defined by the PLRA, such that he would be required to first exhaust administrative remedies. 3

  This would moot any arguments about exhaustion, but puts the court in a somewhat awkward

  position vis-à-vis the pending motion for summary judgment based on the currently operative

  complaint. An alternative solution for the Court might be to defer considering Defendant’s

  Motion for Summary Judgment until the Court has had time to consider Plaintiff’s Motion for

  Leave to Amend. One way to effect this deferral is through Fed. R. Civ. P. 56(d), pursuant to

  which, Plaintiffs now declare (as an alternative argument):

          During preparations for Plaintiffs’ response in opposition to Defendant’s Motion
          for Summary Judgment, a former/now released inmate of the MHU at New Castle
          Correctional Facility was identified. Plaintiffs intend to seek leave of court to
          amend their complaint to substitute this individual as the class representative,
          thereby mooting arguments about exhaustion. However, since this Motion for
          Leave has not yet been filed, let alone considered, there are no facts available for
          Plaintiffs to argue that exhaustion is not necessary because the PLRA does not
          apply. Under the currently operative complaint, the PLRA applies.




  3
   The Prison Litigation Reform Act, as it name suggests, applies only to “prisoners,” and defines the term
  as “any person incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or
  adjudicated delinquent for, violations of criminal law or the terms and conditions of parole, probation,
  pretrial release, or diversionary program.” 42 U.S.C. § 1997e(h). See Kerr v. Puckett, 138 F.3d 321, 323
  (7th Cir. 1998).




                                                      15
Case 1:18-cv-00089-MPB-TWP Document 53 Filed 09/04/19 Page 16 of 16 PageID #: 541




                                          CONCLUSION

         The Complaint raised issues related to the classification of inmates in the MHU at New

  Castle Correctional Facility and Defendants downplayed the significance of the two most

  important grievances filed by Plaintiffs. These grievances were filed well before the lawsuit was

  filed and clearly demonstrate, in GEO’s own hand, that there were no administrative remedies

  available to Mr. Figgs or Mr. Corbin that either man could have exhausted to find relief. Not

  even the PLRA requires a plaintiff to exhaust unavailable remedies. The same holds true for

  Plaintiffs’ state claim. Defendant’s Motion for Summary Judgment should be denied.

                                               Respectfully submitted,

                                               s/ Jessica Wegg
                                               Jessica Wegg, No. 28693-49
                                               Jonathan Little, No. 27421-49
                                               SAEED & LITTLE, LLP
                                               #189 – 133 West Market Street
                                               Indianapolis, IN 46204
                                               (317) 721-9214
                                               jessica@sllawfirm.com
                                               jon@sllawfirm.com



                                            ***
                                   CERTIFICATE OF SERVICE

         I certify that the foregoing was filed using the Court’s CM/ECF system. Service will be

  made on all ECF-registered counsel of record on the date of filing by operation of the same.

                                               s/ Jessica Wegg
                                               Jessica Wegg




                                                 16
